      Case 3:20-cv-03099-B Document 11 Filed 12/10/20               Page 1 of 7 PageID 202



                     UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF TEXAS DALLAS DIVISION

 APRIL ADAMS,                                     §
                                                  §
 Plaintiff,                                       §
                                                  §                  CASE NO. 3:20-cv-03099-B
 v.                                               §
                                                  §
 ANDREI TCACIOV; HMD TRUCKING,                    §                 JURY TRIAL DEMANDED
 INC.; AND US LEASING, LLC.                       §
                                                  §
 Defendants.                                      §


                     DEFENDANT HMD TRUCKING, INC.’S ANSWER

         Defendant HMD Trucking, Inc. (“Defendant HMD”) answers Plaintiff’s Original Petition

as follows. Unless otherwise admitted, Defendant HMD denies each and every allegation

contained in Plaintiff’s Original Petition.

                            I.      DISCOVERY CONTROL PLAN

         Paragraph I does not apply under the Federal Rules of Civil Procedure. Defendant HMD

will comply with the Federal Rules of Civil Procedure and this Court’s Orders regarding discovery.

                                          II.     RELIEF

         Defendant HMD denies the allegations contained in Paragraph II of Plaintiff’s Original

Petition.

                                         III.    PARTIES

         Defendant HMD admits it is located in Chicago Ridge, Cook County, Illinois, Defendant

HMD also admits US Leasing, LLC is located in Chicago Ridge, Cook County, Illinois; otherwise,

Defendant HMD lacks knowledge or information sufficient to form a belief about the truth of the

allegations contained in Paragraph III of Plaintiff’s Original Petition.




4814-0054-1905.1
DEFENDANT HMD’S ANSWER                          Page 1
     Case 3:20-cv-03099-B Document 11 Filed 12/10/20               Page 2 of 7 PageID 203



                             IV.     JURISDICTION AND VENUE

         Defendant HMD denies the allegations contained in Paragraph IV of Plaintiff’s Original

Petition.

                                          V.     FACTS

         In response to the allegations contained in Paragraph V of Plaintiff’s Original Petition,

Defendant HMD admits that on or about October 19, 2019, Andrei Tcaciov was involved in a

motor vehicle collision while operating an 18-wheeler in Mesquite, Texas; otherwise, Defendant

HMD lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations contained in Paragraph V of Plaintiff’s Original Petition.

                                   VI.   CAUSES OF ACTION

A.       NEGLIGENCE -- DEFENDANT ANDREI TCACIOV

         The allegations contained in paragraph VI.A. of Plaintiff’s Original Petition are not

directed to and do not require an answer from Defendant HMD.

B.       NEGLIGENT ENTRUSTMENT: DEFENDANTS HMD TRUCKING, INC. AND US
         LEASING, LLC

         Defendant HMD denies the allegations contained in paragraph VI.B. of Plaintiff’s Original

Petition.

C.       RESPONDEAT SUPERIOR: HMD TRUCKING, INC. AND US LEASING, LLC

         Defendant HMD denies the allegations contained in paragraph VI.C. of Plaintiff’s Original

Petition.

D.       NEGLIGENCE: HMD TRUCKING, INC. AND US LEASING, LLC

         Defendant HMD denies the allegations contained in paragraph VI.D. of Plaintiff’s Original

Petition.




4814-0054-1905.1
DEFENDANT HMD’S ANSWER                         Page 2
    Case 3:20-cv-03099-B Document 11 Filed 12/10/20                 Page 3 of 7 PageID 204



                                        VII.      DAMAGES

         Defendant HMD denies the allegations contained in the unnumbered paragraphs of

Paragraph VII of Plaintiff’s Original Petition.

    1. Defendant HMD denies the allegations contained in Paragraph VII.a. of Plaintiff’s Original

         Petition.

    2. Defendant HMD denies the allegations contained in Paragraph VII.b. of Plaintiff’s Original

         Petition.

    3. Defendant HMD denies the allegations contained in Paragraph VII.c. of Plaintiff’s Original

         Petition.

    4. Defendant HMD denies the allegations contained in Paragraph VII.d. of Plaintiff’s Original

         Petition.

    5. Defendant HMD denies the allegations contained in Paragraph VII.e. of Plaintiff’s Original

         Petition.

                             VIII. REQUEST FOR DISCLOSURE

         Paragraph VIII. of Plaintiff’s Original Petition does not apply under the Federal Rules of

Civil Procedure. Defendant HMD will comply with the disclosure requirements of the Federal

Rules of Civil Procedure.

                              IX.     DISCOVERY DOCUMENTS

         Paragraph IX. of Plaintiff’s Original Petition does not apply under the Federal Rules of

Civil Procedure. Defendant HMD will comply with the Federal Rules of Civil Procedure and this

Court’s Orders regarding discovery.




4814-0054-1905.1
DEFENDANT HMD’S ANSWER                            Page 3
    Case 3:20-cv-03099-B Document 11 Filed 12/10/20                 Page 4 of 7 PageID 205



                   X.         INTENT TO USE DEFENDANTS’ DOCUMENTS

         Paragraph X of Plaintiff’s Original Petition does not apply under the Federal Rules of

Civil Procedure. Defendant HMD will proceed consistent with the Federal Rules of Civil

Procedure, the Federal Rules of Evidence and this Court’s Orders.

                                  XI.       JURY TRIAL DEMAND

         Defendant HMD demands trial by jury of all triable issues.

                                     XII.        U.S. LIFE TABLES

         Under the Federal Rules of Civil Procedure, Paragraph XII. of Plaintiff’s Original Petition

does not require a response from Defendant HMD.

                                            XIII. RELIEF

         In response to Paragraph XIII. of Plaintiff’s Original Petition, Defendant HMD denies

Plaintiff is entitled to the relief requested.

    1. Defendant HMD denies the allegations contained in Paragraph XIII.1. of Plaintiff’s

         Original Petition.

    2. Defendant HMD denies the allegations contained in Paragraph XIII.2. of Plaintiff’s

         Original Petition.

    3. Defendant HMD denies the allegations contained in Paragraph XIII.3. of Plaintiff’s

         Original Petition.

    4. Defendant HMD denies the allegations contained in Paragraph XIII.4. of Plaintiff’s

         Original Petition.

    5. Defendant HMD denies the allegations contained in Paragraph XIII.5. of Plaintiff’s

         Original Petition.




4814-0054-1905.1
DEFENDANT HMD’S ANSWER                              Page 4
    Case 3:20-cv-03099-B Document 11 Filed 12/10/20                 Page 5 of 7 PageID 206



    6. Defendant HMD denies the allegations contained in Paragraph XIII.6. of Plaintiff’s

         Original Petition.

    7. Defendant HMD denies the allegations contained in Paragraph XIII.7. of Plaintiff’s

         Original Petition.

    8. Defendant HMD denies the allegations contained in Paragraph XIII.8. of Plaintiff’s

         Original Petition.

    9. Defendant HMD denies the allegations contained in Paragraph XIII.9. of Plaintiff’s

         Original Petition.

    10. Defendant HMD denies the allegations contained in Paragraph XIII.10. of Plaintiff’s

         Original Petition.

                               XIV. AFFIRMATIVE DEFENSES

         Without assuming any burden of proof that properly sits with another party, Defendant

HMD asserts the following defenses:

         1. Neither the Complaint nor any purported cause of action alleged therein state claims

    upon which relief can be granted.

         2. Defendant HMD is not liable for the matters and things alleged in Plaintiff’s Petition;

         3. Defendant HMD denies the material allegations in Plaintiff’s Complaint and demands

    strict proof thereof;

         4. Defendant HMD is not responsible for any expenses or damages allegedly incurred by

    Plaintiff’s own acts, conduct, negligence and/or failure to exercise reasonable care in

    mitigating her damages;

         5. Defendant HMD would show that at the time and on the occasion in question, Plaintiff

    failed to use that degree of care and caution that would have been used by a person with



4814-0054-1905.1
DEFENDANT HMD’S ANSWER                          Page 5
    Case 3:20-cv-03099-B Document 11 Filed 12/10/20                  Page 6 of 7 PageID 207



    ordinary prudence under the same or similar circumstances, and that such failure was a

    proximate cause or a producing cause, or the sole proximate cause or the sole producing cause,

    of the incident in question and any alleged damages stemming therefrom. Defendants therefore

    invoke the comparative responsibility provisions of the Texas Civil Practice & Remedies Code,

    § 33.001, et seq.

         6. Pursuant to Texas Civil Practice and Remedies Code § 41.0105, Defendant HMD asserts

    that Plaintiff’s recovery of medical or health care expenses, if any, is limited to the amount

    actually paid or incurred by or on behalf of the Plaintiff.

         7. Defendant HMD invokes the provisions of Texas Civil Practice & Remedies Code §

    18.091 that require proof of loss of earnings, loss of earning capacity, loss of contribution of

    pecuniary value and other losses be presented in the form of a net loss after reduction for

    federal income tax liability.

         8. Further, and to the extent necessary, Defendant HMD contends Plaintiff’s claim for

    prejudgment interest is limited by the dates and amounts set forth in Chapter 304 of the Texas

    Finance Code and/or any other applicable statute.

         9. Defendant HMD further states that in the unlikely event an adverse judgment is rendered

    against it, Defendant HMD respectfully requests all available credits and/or offsets as provided

    by the Texas Civil Practice and Remedies Code and under Texas law.

         10. Defendant HMD hereby reserves the right to seek amendment of this Answer and

    reserve all defenses set out in Rules 8 and 12 of the Federal Rules of Civil Procedure, and any

    other defenses, at law or in equity, which are known or become known after the substantial

    completion of discovery or otherwise in the course litigation.




4814-0054-1905.1
DEFENDANT HMD’S ANSWER                          Page 6
    Case 3:20-cv-03099-B Document 11 Filed 12/10/20                Page 7 of 7 PageID 208



         Therefore, Defendant HMD prays that Plaintiff take nothing by her claims, that judgment

be entered in its favor and that the Court grant any further relief to which it finds Defendant HMD

is justly entitled.

                                             Respectfully submitted,

                                             LEWIS, BRISBOIS, BISGAARD & SMITH, LLP

                                             /s/ Christopher C. White
                                             Christopher C. White
                                             State Bar No. 00794841
                                             Chris.White@lewisbrisbois.com
                                             2100 Ross Avenue, Suite 2000
                                             Dallas, Texas 75201
                                             Telephone: (214) 722-7100
                                             Facsimile: (214) 722-7111

                                             ATTORNEYS FOR DEFENDANTS ANDREI
                                             TCACIOV; HMD TRUCKING, INC. and
                                             US LEASING, LLC




                                CERTIFICATE OF SERVICE

        I certify that I served the foregoing document on December 10, 2020, via CM/ECF on
the following attorneys of record:

Brennan Clay
Amy K. Witherite
Witherite Law Group, PLLC
10440 N. Central Expressway, Suite 400
Dallas, TX 75231
brennan.clay@witheritelaw.com
amy.witherite@witheritelaw.com


                                             /s/ Christopher C. White
                                             Christopher C. White




4814-0054-1905.1
DEFENDANT HMD’S ANSWER                        Page 7
